414 F.2d 786
E. W. MULLINS, John K. Sloan and Richard L. Oliver, etc.,Petitioners and Appellees,v.Daniel D. SULLIVAN and Jo Ann Sullivan, Appellants.
No. 22348.
United States Court of Appeals Ninth Circuit.
July 7, 1969.

Norman P. Courtney (argued), of Courtney & Courtney, Corona, Cal., for appellants.
Bruce Bailey (argued), and George H. Ellis, of Forster, Gemmill & Farmer, Los Angeles, Cal., for appellees.
Before CHAMBERS, JERTBERG and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellants leased a laundromat from appellees and fell behind in the rent.  They left the laundromat in unclear circumstances.  Several months later, appellees filed a petition to have appellants declared bankrupt.  The referee found that appellants had abandoned the premises.  He applied the measure of damages provided by Cal.Civil Code 3308 and found an indebtedness to appellees of $7908.83 plus costs and attorney's fees of $1111.60.


2
We are not in a position to overturn the finding of abandonment.  This being so, most of the California cases cited by the parties on the California law of landlord and tenant are inapposite.


3
It is clear that there was enough indebtedness to satisfy the requirement of 11 U.S.C. 95, which was all that was necessary as an amount to adjudicate involuntarily this business bankruptcy.


4
Somebody may have wrongfully crippled appellants by changing the locks on the washing machines.  But the referee found that the landlords didn't do it.  So this issue is unimportant here.


5
The adjudication of bankruptcy is affirmed.